                    Case 3:20-cv-01882-BR               Document 3       Filed 11/02/20       Page 1 of 3




                                            UNITED STATES DISTRICT COURT

                                                      DISTRICT OF OREGON
PHILIP WOLFE, KATALINA
DURDEN, MELISSA LEWIS,
JUNIPER SIMONIS,
individually, and DISABILITY
RIGHTS OREGON, an Oregon
nonprofit and advocacy                                                Case No.: 3:20-cv-01882-BR
corporation,                            Plaintiff(s),
                                                                      MOTION FOR LEAVE TO APPEAR
        v.                                                            PRO HAC VICE
CITY OF PORTLAND, et al.,


                                        Defendant(s).


                          Timothy Fox
                Attorney _________________________________ requests special admission pro hac
      vice to the Bar of the United States District Court for the District of Oregon in the above-
      captioned case for the purposes of representing the following party (or parties):
      PHILIP WOLFE, KATALINA DURDEN, MELISSA LEWIS, JUNIPER SIMONIS, individually, and DISABILITY RIGHTS OREGON, an Oregon nonprofit
      and advocacy corporation.
      ______________________________________________________________________________
                In support of this application, I certify that: 1) I am an active member in good standing
                 Colorado
      with the _____________ State Bar; and 2) that I have read and am familiar with the Federal
      Rules of Evidence, the Federal Rules of Civil and Criminal Procedure, the Local Rules of this
      Court, and this Court's Statement of Professionalism.
                I understand that my admission to the Bar of the United States District Court for the
      District of Oregon is solely for the purpose of litigating in the above matter and will be
      terminated upon the conclusion of the matter.

                  (1)          PERSONAL DATA:
                               Name: Fox                            Timothy                        P.
                                        (Last Name)                 (First Name)                  (MI)           (Suffix)
                               Agency/firm affiliation: Co-Executive Director, Civil Rights Education and Enforcement Center
                               Mailing address: 1245 E. Colfax Ave., Suite 400
                               City: Denver                                                 CO
                                                                                   State: ___________ Zip: 80218
                               Phone number: 303-757-7901                          Fax number: 303-872-9072
                               Business e-mail address: tfox@creeclaw.org




      U.S. District Court – Oregon                                            Motion for Leave to Appear Pro Hac Vice
      [Rev. 11/2019]                                                                                       Page 1 of 3
           Case 3:20-cv-01882-BR               Document 3         Filed 11/02/20        Page 2 of 3




         (2)       BAR ADMISSION INFORMATION:
                   (a)     State bar admission(s), date(s) of admission, and bar number(s):
                               California, 03/05/1992, 157750; Colorado, 10/03/1995, 25889; District of Columbia, 01/08/1993,
                               435950
                   (b)     Other federal court admission(s) and date(s) of admission:
                           United States District Court for the District of Columbia, 04/05/93; United States District
                           Court for the District of Colorado, 04/29/1996

         (3)       CERTIFICATION OF DISCIPLINARY ACTIONS:
               x I am not now, nor have I ever been, subject to any disciplinary action by any
               ☐
                 state or federal bar association or subject to judicial sanctions.

               ☐ I am now or have been subject to disciplinary action by a state or federal bar
                 association or subject to judicial sanctions. (Attach letter of explanation.)

         (4)       CERTIFICATION OF PROFESSIONAL LIABILITY INSURANCE:
                   Pursuant to LR 83-3, I have professional liability insurance, or financial
                   responsibility equivalent to liability insurance, that meets the insurance
                   requirements of the Oregon State Bar for attorneys practicing in this District,
                   and that will apply and remain in force for the duration of the case, including
                   any appeal proceedings.

         (5)       CM/ECF REGISTRATION:
                   I acknowledge that I will become a registered user of the Court's case
                   management and electronic case filing system (CM/ECF) upon approval of this
                   application, and I consent to electronic service pursuant to Fed. R. Civ. P.
                   5(b)(2)(E) and the Local Rules of the District of Oregon.

Certification of Attorney Seeking Pro Hac Vice Admission: I have read and understand the
requirements of LR 83-3, and I certify that the above information is true and correct.


        DATED: 11/2/2020




                                                              (Signature)




U.S. District Court – Oregon                                           Motion for Leave to Appear Pro Hac Vice
[Rev. 11/2019]                                                                                      Page 2 of 3
           Case 3:20-cv-01882-BR        Document 3          Filed 11/02/20    Page 3 of 3




REQUIREMENT TO ASSOCIATE WITH LOCAL COUNSEL:

LR 83-3(a)(1) requires applicants for pro hac vice admission to associate with local counsel,
unless requesting a waiver of the requirement under LR 45-1.

To request a waiver of the requirement to associate with local counsel under LR 45-1, check the
following box:

    ☐ I seek admission for the limited purpose of filing a motion related to a subpoena that this
      Court did not issue. Pursuant to LR 45-1(b), I request a waiver of the LR 83-3(a)(1)
      requirement to associate with local counsel and therefore do not include a certification
      from local counsel with this application.

To associate with local counsel, provide the following information about local counsel, and
obtain the signature of local counsel.

Name:       Clarke                               John                           C.
                        (Last Name)          (First Name)                     (MI)             (Suffix)
OSB number: 153245

Agency/firm affiliation: Miller Nash Graham & Dunn LLP

Mailing address: 3400 U.S. Bancorp Tower

City: Portland                                State: OR           Zip: 97204

Phone number: 503-224-5858                    Fax number: 503-224-0155

Business e-mail address: john.clarke@millernash.com

CERTIFICATION OF ASSOCIATE LOCAL COUNSEL:

I certify that I am a member in good standing of the bar of this Court, that I have read and
understand the requirements of LR 83-3, and that I will serve as designated local counsel in case
number 3:20-cv-01882-BR               .


DATED: 11/2/2020                             .



                                             (Signature of Local Counsel)




U.S. District Court – Oregon                                   Motion for Leave to Appear Pro Hac Vice
[Rev. 11/2019]                                                                              Page 3 of 3
